DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2011/0128399; herein “Fujii”) in view of Tsutsue (US 2011/0147882; herein “Tsutsue”).
Regarding claim 1, Fujii discloses in Fig. 10 and related text a semiconductor structure, comprising: 
a first substrate (10a, see [0243]); and
a first bonding layer (e.g. 11, see [0245]) on a surface of said first substrate, wherein a material of said first bonding layer comprises dielectric materials of silicon, nitrogen and carbon (silicon carbonitride, see [0245]).

wherein a compactness of said first bonding layer gradually changes along with the increase of thickness of said first bonding layer.
In the same field of endeavor, Tsutsue teaches in Fig. 2 and related text a semiconductor device 
wherein a compactness of a first layer (107, see [0030]) gradually changes in a direction of thickness (see [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujii by having a compactness of a layer gradually change in a direction of thickness, as taught by Tsutsue, in order to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]). Note that the claimed limitation “a compactness of said first bonding layer gradually changes along with the increase of thickness of said first bonding layer,” is taught by the combination of the first layer having the changing compactness and having electrical features therein, as shown by Tsutsue, and the layer having electrical features therein is a first bonding layer, as shown by Fujii.
Regarding claim 2, Fujii further discloses wherein an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50% (45% for SiCxNy wherein x:y is 5:5, see [0125]).
Regarding claim 6, Fujii further discloses wherein a thickness of said first bonding layer is larger than 100 Å (100 nm, see e.g. [0140]).
Regarding claim 7, Fujii further discloses a second substrate (20, see [0244]), wherein a second bonding layer (21, see [0244]) is formed on a surface of said second substrate, and a surface of said second bonding layer is correspondingly bonded to a surface of said first bonding layer.
Regarding claim 8, Fujii further discloses wherein said second bonding layer and said first bonding layer have the same material (see Samples 9 and 10, Table 1).
Regarding claim 9, Fujii further discloses 
a first bonding pad (CT1, see [0248]) penetrating through said first bonding layer (11); and
a second bonding pad (CT2, see [0248]) penetrating through said second bonding layer (21), wherein said first bonding pad is correspondingly bonded to said second bonding pad (see Fig. 10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,818,631 (herein “’631”) in view of Tsutsue. 
Regarding claim 1, all of the limitations of the instant application are taught by the claims of ‘631 except the compactness of said first bonding layer gradually changing along with an increase of thickness of first bonding layer. 
In the same field of endeavor, Tsutue teaches the limitation in the same manner and for the same reasons as applied to claim 1 above. 
Claims 2 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,818,631 (herein “’631”) in view of Tsutsue, as applied to claim 1 above, and in view of Fujii. Specifically, the remaining claimed limitations are taught by Fujii as applied to the claims above in order to bonding strength (see Fujii .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,380 (herein “’380”) in view of Tsutsue. 
Regarding claim 1, all of the limitations of the instant application are taught by the claims of ‘380 except the compactness of said first bonding layer gradually changing along with an increase of thickness of first bonding layer. 
In the same field of endeavor, Tsutue teaches the limitation in the same manner and for the same reasons as applied to claim 1 above. 
Claims 2, 3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,380 (herein “’380”) in view of Tsutsue, as applied to claim 1 above, and further in view of Fujii. Specifically, the remaining claimed limitations are taught by Fujii as applied to the claims above in order to bonding strength (see Fujii [0272] at least) and/or to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]).

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Fujii.”
In response, the examiner disagrees. Specifically, Tsutsue teaches layers with interconnects therein. Since the bonding layers of Fujii have interconnects therein, the benefits taught by Tsutsue would be readily understood by one of ordinary skill in the art to be applicable and beneficiary to the device of Fujii. The fact that Tsutsue alone does not teach the layers are “bonding” layers does not compromise the combination of Tsutsue and Fujii. 
Applicant further argues (page 7-8) the benefits taught by Tsutsue (i.e. reduction of separation of films, tuning of etch selectivity, and tuning of interconnect capacitance) has a “totally different” invention purpose and problem to be solved from that of the instant application.
In response, the examiner disagrees. Specifically, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application is drawn to semiconductor devices and each of the applied references is as well. More specifically, the instant application and each of the applied references relates to metal interconnects and the layers surrounding said interconnects. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/6/2021